Citation Nr: 1808977	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing has been added to the record.

In May 2016, the Board issued a decision which, in pertinent part, denied entitlement to service connection for diabetes mellitus.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court granted a Joint Motion for Partial Remand, setting aside the Board's decision on this issue and remanding it for additional development.

The Board's March 2016 decision also remanded the issues of entitlement to      service connection for an ulcer disability, poor circulation of the upper and lower extremities, and a broken tooth for compensation and treatment purposes; and the issues of entitlement to increased initial evaluations for hypertension, hypertensive heart disease, chorioretinal scar on the right eye and left eye with decreased vision, tension headaches, erectile dysfunction, and scars, status post removal of right scrotum cystocele and status post left hand navicular surgery. The development requested by the Board's May 2016 remand has not yet been completed.  Thus, 
these issues remain under the jurisdiction of the RO, and will be addressed by the Board in a subsequent decision, as necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus.  

Pursuant to the Court's October 2016 order, additional development must be completed herein.  Specifically, the AOJ must attempt to obtain blood test results which were ordered on October 1, 1996 at the military hospital in Portsmouth, Virginia, and any additional relevant clinical records from that facility.  Updated treatment records should also be requested.  Thereafter, the AOJ should obtain a VA medical opinion addressing whether the Veteran's current diabetes mellitus manifested in service.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's blood test results from October 1996 and any other outstanding clinical records from the military hospital in Portsmouth, Virginia, through official sources and/or directly from facility.  If the requested records are unavailable, a determination as to whether further attempts would be futile should be made, and       the Veteran should be notified of such.

2. Ask the Veteran to provide the names and addresses  of all medical care providers who have treated him for diabetes. After securing any necessary releases, the AOJ should request any relevant records identified that are   not duplicates of those already contained in the claims file. In addition, obtain updated VA treatment records.     If any requested records are unavailable, the Veteran should be notified of such. 

3.  After the above has been completed to the extent possible and available records associated with the claims file, send the claims file to a VA physician to obtain an opinion on the claim for service connection for diabetes. If an examination is deemed necessary to respond to the question presented, one should be scheduled.  

Following review of the claims file, the examiner should provide and opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's type II diabetes mellitus arose in service or is otherwise related to service.  In rendering this opinion, the examiner 
should consider in-service glucose readings and particularly address the reading of 107 in March 1994.  A complete rationale for all opinions must be provided.  

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought     on appeal remains denied, the appellant should be furnished a supplemental statement of the case and       be given an appropriate period to respond thereto     before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the    matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







